DETAILED ACTION
The claims filed 10/1/2019 have been entered and an Office action on the merits is provided herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7, 8, 11, 12, 15, 16, 19, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 12 and 16, the limitation “a transistor comprising:” is unclear as to which of the limitations that follow are required to be included in the transistor and which are simply required to be in the “semiconductor device” of the preamble. Specifically, it is noted that a colon is understood to indicate a list follows, however the elements of the list would be expected to be separated by commas. Since all elements following the colon are separated by semicolons, it is unclear what constitutes the end of the list.
Regarding claims 1, 12 and 16, the limitation “a contact portion comprising:” is unclear as to which of the limitations that follow are required to be included in the contact portion and which are simply required to be in the “semiconductor device” of the preamble. Specifically, it is noted that a colon is understood to indicate a list follows, however the elements of the list would be expected to be separated by commas. Since all elements following the colon are separated by semicolons, it is unclear what constitutes the end of the list.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7, 8, 11, 12, 15, 16, 19, 20, and 22  is/are rejected under 35 U.S.C. 103 as obvious over Yamazaki et al. (US 2011/0058116; herein “Yamazaki”) in view of Takanishi et al. (US 2014/0103342; herein “Takanishi”).
Regarding claim 1, Yamazaki discloses in Figs. 2B, 5A1, and related text a semiconductor device comprising: 
a transistor comprising:

a first gate insulating film (4, see [0067]) over the first gate electrode;
a first oxide semiconductor film (6a, see [0070]) over the first gate insulating film and overlapping with the first gate electrode; and
a source electrode and a drain electrode (9a/b see [0070]) each electrically connected to the first oxide semiconductor film; 
a first insulating film (10, see [0070]) over the transistor; 
a contact portion comprising:
a gate wiring (2d, see [0222]);
the first gate insulating film (4) over the gate wiring;
a wiring (9i, see [0222]) over the first gate insulating film; and
a second oxide semiconductor film (15e, see [0222]; note 15a/15e is disclosed as a “light-transmitting conductive film” and further that In-N-Zn-O where N is Sn or Al are exemplary “light-transmitting conductive film,” materials, see [0085]) over the wiring,
wherein the gate wiring (2d) is electrically connected to the wiring (9i) through the second oxide semiconductor film (15e) (see Fig. 5A1).
Yamazaki does not disclose 
wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring. 
In the same field of endeavor, Takanishi teaches in Fig. 3(d) and related text a semiconductor device
a (pixel electrode) film (20/20’, see [0067]) over the wiring (4’, see [0036]),

wherein the (pixel electrode) film (20/20’, see [0067]) has a region in direct contact with a top surface and a side surface of the wiring. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki by having the pixel electrode film with region in direct contact with a top surface and a side surface of the wiring, as taught by Takanishi, in order to improve reliability and display quality (see Takanishi [0026]) and to simply manufacture of the contact portion of the device. 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second film (15e) be a second oxide semiconductor film, in order to employ a known “light-transmitting” material for electrodes (see [0085] and [0222]) and thereby allow for a light-transmitting transistor (see e.g. [0011] and [0147]) for improved optical properties.
The limitation “wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring,” is therefore taught by the combination of the pixel electrode film having the region as claimed, as shown by Takanishi, and the pixel electrode film being a second oxide semiconductor film, as shown by Yamazaki.
Regarding claim 3, Yamazaki further discloses 
wherein the transistor includes a third oxide semiconductor film (15d, see [0147]; note that 15d comprising the same material as 15e and further see the rationale above in the rejection of claim 1 regarding the material of 15e) overlapping with the first oxide semiconductor film (6a), and

Regarding claim 6, Yamazaki further discloses 
wherein the first oxide semiconductor film (6a) comprises In-M-Zn oxide (see [0026]), 
wherein the second oxide semiconductor film (15e) comprises In-N-Zn oxide (see the rationale above in the rejection of claim 1 regarding the material of 15e),  
wherein M is any of Al, Ti, Ga, Y, Zr, La, Ce, Nd, Sn, and Hf (see [0026]), and 
wherein N is any of Al, Ti, Ga, Y, Zr, La, Ce, Nd, Sn, and Hf (see the rationale above in the rejection of claim 1 regarding the material of 15e).
Regarding claim 7, Yamazaki further discloses wherein the first insulating film (10) contains oxygen (see [0130]).
Regarding claim 8, Yamazaki further discloses wherein the first insulating film (10) is in contact with the first oxide semiconductor film (6a).
Regarding claim 11, Yamazaki further discloses an electronic device comprising: the semiconductor device according to claim 1; and at least one of a switch, a speaker, a display portion and a housing (display device, see abstract at least).
Regarding claim 12, Yamazaki discloses in Figs. 2B, 5A1, and related text a semiconductor device comprising: 
a transistor comprising:
a first gate electrode (2a, see [0070]);
a first gate insulating film (4, see [0067]) over the first gate electrode;
a first oxide semiconductor film (6a, see [0070]) over the first gate insulating film and overlapping with the first gate electrode; and

a second gate insulating film (10, see [0070]) over the first oxide semiconductor film, the source electrode, and the drain electrode; and
a second gate electrode (15d, see [0147]) over the second gate insulating film; 
a contact portion comprising:
a gate wiring (2d, see [0222]);
the first gate insulating film (4) over the gate wiring;
a wiring (9i, see [0222]) over the first gate insulating film; and
the second gate insulating film (10) over the wiring; and
a second oxide semiconductor film (15e, see [0222]; note 15a/15e is disclosed as a “light-transmitting conductive film” and further that In-N-Zn-O where N is Sn or Al are exemplary “light-transmitting conductive film,” materials, see [0085]) over the second gate insulating film,
wherein the gate wiring (2d) is electrically connected to the wiring (9i) through the second oxide semiconductor film (15e) (see Fig. 5A1).
Yamazaki does not disclose 
wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring. 
In the same field of endeavor, Takanishi teaches in Fig. 3(d) and related text a semiconductor device
a (pixel electrode) film (20/20’, see [0067]) over the wiring (4’, see [0036]),
wherein the gate wiring (2’, see [0036]) is electrically connected to the wiring (4’) through the (pixel electrode) film (20/20’), and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki by having the pixel electrode film with region in direct contact with a top surface and a side surface of the wiring, as taught by Takanishi, in order to improve reliability and display quality (see Takanishi [0026]) and to simply manufacture of the contact portion of the device. 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second film (15e) be a second oxide semiconductor film, in order to employ a known “light-transmitting” material for electrodes (see [0085] and [0222]) and thereby allow for a light-transmitting transistor (see e.g. [0011] and [0147]) for improved optical properties.
The limitation “wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring,” is therefore taught by the combination of the pixel electrode film having the region as claimed, as shown by Takanishi, and the pixel electrode film being a second oxide semiconductor film, as shown by Yamazaki.
Regarding claim 15, Yamazaki further discloses wherein the second gate insulating film (10) contains oxygen (see [0130]).
Regarding claim 16, Yamazaki further discloses wherein the second gate insulating film (10) is in contact with the first oxide semiconductor film (6a).
Regarding claim 19, Yamazaki further discloses an electronic device comprising: the semiconductor device according to claim 1; and at least one of a switch, a speaker, a display portion and a housing (display device, see abstract at least).
Regarding claim 20, Yamazaki discloses in Figs. 2B, 5A1, and related text a semiconductor device comprising: 
a transistor comprising:
a first oxide semiconductor film (6a, see [0070]);
a first gate insulating film (10, see [0070]) over the first oxide semiconductor film; 
a first gate electrode (15d, see [0147]) over and in contact with the first gate insulating film and overlapping with the first oxide semiconductor film;
a source electrode and a drain electrode (9a/b see [0070]) each electrically connected to the first oxide semiconductor film; 
a contact portion comprising:
a gate wiring (2d, see [0222]);
an insulating film (4, see [0067]) over the gate wiring;
a wiring (9i, see [0222]) over the insulating film;
the first gate insulating film (10) over the wiring; and
a second oxide semiconductor film  (15e, see [0222]; note 15a/15e is disclosed as a “light-transmitting conductive film” and further that In-N-Zn-O where N is Sn or Al are exemplary “light-transmitting conductive film,” materials, see [0085]) over the first gate insulating film,
wherein the gate wiring (2d) is electrically connected to the wiring (9i) through the second oxide semiconductor film (15e) (see Fig. 5A1).
Yamazaki does not disclose 
wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring. 

a (pixel electrode) film (20/20’, see [0067]) over the wiring (4’, see [0036]),
wherein the gate wiring (2’, see [0036]) is electrically connected to the wiring (4’) through the (pixel electrode) film (20/20’), and
wherein the (pixel electrode) film (20/20’, see [0067]) has a region in direct contact with a top surface and a side surface of the wiring. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki by having the pixel electrode film with region in direct contact with a top surface and a side surface of the wiring, as taught by Takanishi, in order to improve reliability and display quality (see Takanishi [0026]) and to simply manufacture of the contact portion of the device. 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second film (15e) be a second oxide semiconductor film, in order to employ a known “light-transmitting” material for electrodes (see [0085] and [0222]) and thereby allow for a light-transmitting transistor (see e.g. [0011] and [0147]) for improved optical properties.
The limitation “wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring,” is therefore taught by the combination of the pixel electrode film having the region as claimed, as shown by Takanishi, and the pixel electrode film being a second oxide semiconductor film, as shown by Yamazaki.
Regarding claim 22,    (Previously Presented) A semiconductor device according to claim 20, wherein the first gate insulating film (10) contains oxygen (see [0130]).

Response to Arguments
Applicant's arguments filed 10/19/2020 have been considered but are not persuasive.
Applicant argues (page 6) that, with respect to claims 1, 12, and 16, “the limitation ‘a contact portion comprising:’ does not make the claims indefinite because the claims “each recite a semiconductor device comprising a transistor that includes individual elements and a contact portion that includes individual elements,” and “that one of ordinary skill in the art would understand what is claimed when the claim is read in light of the specification.”
In response, it is noted that a colon is understood to indicate a list follows, however the elements of the list would be expected to be separated by commas. Since all elements following the colon are separated by semicolons, it is unclear what constitutes the end of the list. Accordingly, it is unclear which elements are required to be in the “contact portion” and which elements are simply required to be in the semiconductor device as a whole. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s remaining argument have been considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakajima et al. (US 8,003,989) is cited for showing a film (119) electrically connecting a wiring (110) and a gate wiring (104), the film being in direct contact with a top and side surface of the wiring (see Fig. 2B).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/10/2021